Exhibit 10.1

AMENDMENT TO

EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT (this “Amendment”),
effective as of November 1, 2008, is made on May 18, 2010 between MASSEY ENERGY
COMPANY, a Delaware corporation (the “Company”), and BAXTER F. PHILLIPS, JR.
(the “Executive”).

WITNESSETH:

WHEREAS, the Company and Executive previously entered into an Employment and
Change in Control Agreement on November 10, 2008, which agreement has thereafter
been amended (the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to further amend the Employment
Agreement in order to clarify the limitation on severance compensation and
conform that limitation to the Company’s intent.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth (including definitions of capitalized terms
which are set forth in Section 19 and throughout the Employment Agreement) and
intending to be legally bound hereby, the Company and Executive agree as
follows:

1. Section 19(b) of the Employment Agreement is amended to read as follows:

(b) “Bonus” means the highest amount payable under Executive’s Annual Cash Bonus
plus the highest amounts payable under all Executive’s outstanding and long-term
cash incentive bonus awards (and, where equity compensation is substituted in
lieu of long-term cash incentive bonus award(s), the highest amounts that would
be payable if such long-term cash incentive bonus award(s) had been made and
outstanding, based on standard grant procedures, parameters and rules for the
applicable year(s)) that contain (or would contain) as a year of measurement,
the year in which Executive is terminated. Bonus does not include any stock
option, stock appreciation, stock purchase, restricted stock, restricted unit,
performance stock, performance unit, shadow stock or similar equity incentive
plan, program, arrangement or grant, one time bonus or payment, any amounts
contributed by the Company or any Subsidiary for the benefit of Executive to any
qualified or nonqualified deferred compensation plan, or any amounts designated
by the parties as amounts other than Bonus.

2. In all other respects, the Employment Agreement is unchanged.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of May 18, 2010.

 

MASSEY ENERGY COMPANY    By:  

/s/ Don L. Blankenship

   Name:   Don L. Blankenship    Title:   Chairman, Chief Executive Officer     

/s/ Baxter F. Phillips, Jr.

     Baxter F. Phillips, Jr.   